SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for use of the Commission only [x] Definitive Information Statement KENT FINANCIAL SERVICES, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Price per unit or other underlying value of transaction pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A KENT FINANCIAL SERVICES, INC. 7501 Tillman Hill Road, Colleyville, Texas 76034 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY The board of directors of Kent Financial Services, Inc., a Nevada corporation (the “Company”), is furnishing this Information Statement to all holders of record of the issued and outstanding shares of the Company’s common stock, par value $0.10 per share, as of the close of business on February 4, 2013 (the “Approval Record Date”), in connection with a “going private” transaction that will result in the termination of the registration of our common stock under the federal securities laws and the public trading of our common stock. The transaction is a reverse split of our common stock whereby each 1,771,175 shares of our common stock will be converted into two shares of our common stock. The reverse stock split will be accomplished pursuant to an amendment to our Articles of Incorporation (the “Amendment”), a copy of which is attached as Appendix A. Holders of less than one whole share after completion of the reverse stock split will receive cash in lieu of fractional interests in an amount equal to $1.75 for each pre-split share that becomes a fractional interest. As a result, shareholders owning fewer than 1,771,175 shares of our common stock prior to the reverse stock split at the close of business on the day of the effective time of the reverse stock split will no longer be shareholders of the Company. Our only shareholder owning 1,771,175 or more shares of our common stock on a pre-split basis at the effective time of the reverse stock split, HBJ Revocable Trust, will not be entitled to receive cash in lieu of shares of our common stock resulting from the reverse stock split. As a result of the reverse stock split, HBJ Revocable Trust will become our sole shareholder. The trustees of HBJ Revocable Trust are Bryan P. Healey, who is the Chairman and Chief Executive Officer of our Company, and Jennifer S. Healey, his spouse. The $1.75 per share price to be paid for fractional shares represents the fair value for a share of our common stock as determined by a special committee (the “Special Committee”) of our board of directors. The board of directors established the Special Committee, consisting of Casey K. Tjang and Diarmuid F. Boran, the independent members of the board of directors, to evaluate and review the going-private transaction. The Special Committee based its determination of fair value upon, among other things, the valuation report and fairness opinion of Seidman & Co., Inc., its financial advisor. We are not asking you for a proxy and you are requested not to send us a proxy. HBJ Revocable Trust holds shares representing approximately 65.83% of the votes entitled to be cast at a meeting of the Company’s shareholders. HBJ Revocable Trust previously consented in writing to the proposed reverse stock split and going-private transaction. The elimination of the need for a special meeting of the shareholders to approve the reverse stock split is authorized by Section 78.320 of the Nevada Revised Statutes. That Section provides that the written consent of the holder of outstanding shares of voting capital stock, having not less than the minimum number of votes which would be necessary to authorize or take action at a meeting at which all shares entitled to vote on the matter were present and voted, may be substituted for the special meeting. The Company is undertaking the reverse stock split to reduce its number of shareholders of record to fewer than 300 and subsequently terminate the registration of its common stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), after which the Company will no longer be subject to the public reporting and other obligations under federal securities laws, thereby “going private.” As soon as practicable after the filing of the Amendment, the Company will terminate (i) its periodic reporting obligations under Sections 13 and 15 (d) of the Exchange Act; and (ii) the registration of its common stock under Section 12(g) of the Exchange Act. This will eliminate the significant expense required to comply with the reporting and other requirements under these laws. Also, as a result of HBJ Revocable Trust becoming our sole shareholder, our outstanding shares will no longer be quoted on the OTCQB. 1 The Company will pay the expenses of furnishing this Information Statement, including the cost of preparing, assembling and mailing this Information Statement. The Company’s regularly employed management staff has participated in the organization, direction and preparation of this Information Statement and the related Schedule 13E-3 for use in consummating the reverse stock split and going private transaction. The Company anticipates that the Information Statement will be sent or given on or about February 8, 2013 to the record holders of common stock as of the close of business on the Approval Record Date. The Amendment will be filed with the Nevada Department of State and become effective no earlier than the 20th day after this Information Statement is first sent or given to those holders of common stock. Under Nevada law, shareholders are entitled to dissenters’ rights of appraisal for this type of going-private transaction. This Information Statement contains details on the transactions, including important information concerning the reverse stock split and the de-registration of our common stock, as well the dissenters’ rights of appraisal. We urge you to read it very carefully. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THE PROPOSED TRANSACTION, PASSED UPON THE MERITS OR FAIRNESS OF THE PROPOSED TRANSACTION OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL AND A CRIMINAL OFFENSE. NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT CONTAINED IN THIS DOCUMENT OR THE RELATED SCHEDULE 13E-3, AND IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION SHOULD NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY US. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This document contains certain statements of a non-historical nature constituting “forward-looking statements”. Such forward-looking statements may be identified by the use of terminology such as “may”, “will”, “expect”, “anticipate”, “estimate”, “should”, “or “continue” or the negative thereof or other variations thereof or comparable terminology. Those statements may include statements regarding the intent , belief or current expectations of the Company or its officers with respect to: (i) the Company’s plans and ability to complete the reverse stock split and subsequent deregistration of its common stock, (ii) the expenses associated with the reverse stock split and the subsequent deregistration, (iii) the number of shareholders following the reverse stock split, and (iv) the Company’s financial condition, operating results and capital resources following the reverse stock split. Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those results currently anticipated or projected. Although the Company believes that the assumptions on which the forward-looking statements contained herein are based are reasonable, any of the assumptions could prove to be inaccurate given the inherent uncertainties as to the occurrence or nonoccurrence of future events. There can be no assurance that the forward-looking statements contained in this document will prove to be accurate. We undertake no obligation to release publicly the result of any revisions to these forward-looking statements, except as required by law. The “safe harbor” provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act, however, do not apply to going-private transactions. 2 TABLE OF CONTENTS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 2 SUMMARY TERM SHEET 5 QUESTIONS AND ANSWERS ABOUT THE TRANSACTION 7 SPECIAL FACTORS 9 Background of the Transaction: Failure to Complete an Acquisition 9 Background of the Transaction: Consideration of Strategic Alternatives 11 Purpose and Reasons for the Reverse Stock Split 14 Fairness of the Reverse Stock Split 15 Alternatives to the Reverse Stock Split 17 Effects of the Reverse Stock Split 18 Reports, Opinions or Appraisals 21 Appraisal of Real Property 24 Board of Directors and Shareholder Approval 26 Dissenters’ Rights 27 Access Rights 29 Source and Amount of Funds 29 BACKGROUND 29 The Filing Persons 29 Structure of the Transaction 30 The Company’s Securities 31 Security Ownership of Certain Beneficial Owners and Management 31 Related Party Transactions 32 Management 32 Certain Legal Matters 33 Reservation of Right to Abandon the Reverse Stock Split 34 FEDERAL INCOME TAX CONSEQUENCES OF THE REVERSE STOCK SPLIT 34 FINANCIAL INFORMATION 35 Historical Financial Information and Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Pro Forma Consolidated Financial Statements (Unaudited) 35 Pro Forma Consolidated Balance Sheet (Unaudited) 36 Pro Forma Consolidated Nine Months Statement of Operations (Unaudited) 37 Pro Forma Consolidated Year End Statement of Operations (Unaudited) 38 Ratio of Earnings to Fixed Charges 38 Book Value Per Share 39 Income Per Share from Continuing Operations 39 Changes and Disagreements with Accountants on Accounting and Financial Disclosure 39 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 39 WHERE YOU CAN FIND ADDITIONAL INFORMATION 39 3 APPENDIX A—FORM OF CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF KENT FINANCIAL SERVICES, INC. A-1 APPENDIX B – RIGHTS OF DISSENTING OWNERS B-1 APPENDIX C – FORM OF DEMAND FOR PAYMENT OF FAIR VALUE C-1 APPENDIX D – FORM OF LETTER OF TRANSMITTAL D-1 APPENDIX E – ANNUAL SAVINGS CHART E-1 APPENDIX F – PRESENTATION TO THE SPECIAL COMMITTEE, KENT FINANCIAL SERVICES, INC. F-1 APPENDIX G – FAIRNESS OPINION LETTER G-1 APPENDIX H - FORM 10-K H-1 APPENDIX I – FORM 10-Q I-1 4 SUMMARY TERM SHEET This summary term sheet highlights selected information from this Information Statement.However, this summary term sheet may not contain all of the information that is important to you. For a more complete description of the reverse stock split, you should carefully read the entire Information Statement and all of its appendices. For your convenience, we have directed your attention to the location in this Information Statement where you can find a more complete discussion of each item listed below. As used in this Information Statement the “Company,” “we,” “our” and “us” refer to Kent Financial Services, Inc. The reverse stock split is considered a “going private” transaction, as defined in Rule13e-3 under the Exchange Act, because it is intended to, and, if completed, it will enable us to terminate the registration of our common stock under Section 12(g) of the Exchange Act and terminate our duty to file periodic reports under Section 13 of the Exchange Act with the Securities and Exchange Commission (“SEC”).We have filed with the SEC a Rule13e-3 Transaction Statement on Schedule13E-3 for the reverse stock split. · Reverse Stock Split: We will effect a share combination or “reverse stock split” of our common stock whereby each 1,771,175 outstanding shares of our common stock will be converted into two whole shares, and in lieu of our issuing fractional shares to shareholders owning less than one whole share of common stock after effectiveness of the share combination, we will pay cash equal to $1.75 multiplied by the number of pre-split shares held by a shareholder who owns fewer than 1,771,175 shares immediately before the split. Shareholders with fewer than 1,771,175 shares immediately before the reverse stock split will have no further equity interest in the Company and will become entitled only to a cash payment equal to $1.75times the number of pre-split shares.As a result, our main shareholder, HBJ Revocable Trust, will not receive cash but will become our sole shareholder, and all other shareholders will receive cash. See “Background — Structure of the Transaction” starting on page 30. · Approval of Shareholders: Consummation of the reverse stock split requires the affirmative vote or written consent of the holders of a majority of the issued and outstanding shares of the Company’s common stock as of the Approval Record Date. HBJ Revocable Trust, which holds approximately 65.83%, of the issued and outstanding shares of the Company, approved the reverse stock split by written consent. See “Special Factors — Board of Directors and Shareholder Approval” starting on page 27. · Timing: The Company intends to effect the reverse stock split as soon as practicable after all filing requirements have been satisfied. The Company intends to consummate the reverse stock split no earlier than the 20th day after the date on which the Information Statement is sent or given to our shareholders. The Effective Time of the reverse stock split will be the effective date specified in a Certificate of Amendment to the Company’s Articles of Incorporation that it will file with the Nevada Secretary of State. · Purpose of Transaction: The primary purpose of the reverse stock split is to reduce the number of our shareholders of record to less than 300, thereby allowing us to “go private.” We would do so by promptly filing a Certificate of Termination of Registration (SEC Form15) with the SEC under Section 12(g) of the Exchange Act as soon as possible after consummation of the reverse stock split so that we would no longer be required to file annual, quarterly or current reports. See “Special Factors — Purpose and Reasons for the Reverse Stock Split” starting on page 14, and “Background — Structure of the Transaction” starting on page 30. · Reasons for Transaction:The Company’s management has tried for several years to merge with or acquire an operating business, and it was not possible to locate such a business willing to enter into a merger or acquisition at terms favorable to the shareholders of the Company.Additionally, based on our relatively small size and limited financial resources, the Company does not believe that the costs and burdens of maintaining its status as a public company are justified given the high cost (in terms of both human capital and actual cash outlays) of remaining a public company, in the absence of interest from institutional investors and securities research analysts and our inability to access the capital markets.In light of the above, management believes that it is in the best interest of shareholders to return funds to them. · Approval of Special Committee: Our board of directors appointed the Special Committee, composed of our two independent directors Messrs. Casey K. Tjang and Diarmuid F. Boran, to evaluate, review and approve, if appropriate, a management proposal to take the Company private. The Special Committee retained the firm of Seidman & Co., Inc. an independent business appraisal firm, to render a valuation report to the Special Committee as to the fairness, from a financial point of view, of the price to be paid for fractional shares in a going private transaction involving a reverse stock split. After careful consideration, the Special Committee has determined that the reverse stock split would result in a fair price to the Company’s majority and minority shareholders.See “Special Factors — Fairness of the Reverse Stock Split” starting on page 15 and “Special Factors — Reports, Opinions or Appraisals” starting on page 21. · Fairness Determination by Board of Directors: The board of directors of the Company reasonably believes that the reverse stock split is substantively and procedurally fair to the minority shareholders of the Company. In making this determination, the board of directors considered many factors, including the analysis and conclusions set forth in a Presentation to the Special Committee, dated December 17, 2012, prepared by Seidman & Co., Inc. (the “Valuation Presentation”) that the price being offered for fractional shares is fair. See “Special Factors — Fairness of the Reverse Stock Split” starting on page 15. · Fairness Determination of Majority Shareholder: Bryan P. Healey and Jennifer S. Healey, both as individually interested parties and as trustees of the HBJ Revocable Trust, have adopted the analysis and conclusions set forth in the Valuation Presentation of Seidman & Co., Inc., as well as the findings of our Special Committee and board of directors regarding the reverse stock split. Mr. and Mrs. Healey believe that the reverse stock split is substantively and procedurally fair to the minority shareholders of the Company. See “Special Factors — Fairness of the Reverse Stock Split” starting on page 15. · Dissenters’ Rights: Upon effectiveness of the reverse stock split, any shareholder who believes that the $1.75 per share price is unfairly low will have the right to object and have a court in Nevada determine the value of such shareholder’s shares and to be paid the appraised value determined by the court, which could be more or less than the $1.75 per share. A dissenters’ rights notice will be mailed to shareholders promptly after the Effective Time of the reverse stock split. See “Special Factors — Dissenters’ Rights” starting on page 27. · Effect of Transaction: Following consummation of the reverse stock split, the sole remaining shareholder will be HBJ Revocable Trust.As a result of the reverse stock split, we will be able to terminate the registration of our common stock under the Exchange Act.HBJ Revocable Trust will become our sole owner and benefit from all economic benefits, but also bear all economic risks of the Company.Our other shareholders will receive cash in lieu of the post-reverse split fractional shares and have no further equity interest in the Company.The cash payment they receive is in excess of the trading value of our shares before the public disclosure of this transaction and the tangible book value per share.However, in particular, the unaffiliated (i.e. minority) shareholders, because they will no longer be shareholders, will lose the rights and protections that the federal securities laws provide to security holders, including: 5 · the loss of the substantive disclosure requirements that the federal securities laws, including the Sarbanes Oxley Act of 2002, require of public companies, and · the termination of the reporting obligations of officers, directors, and principal stockholders of public companies. See “Special Factors - Effects of the Reverse Stock Split” starting on page 18. · Source and Amount of Funds: The total amount of funds necessary to make the cash payments to shareholders in connection with the reverse stock split and to pay the expenses of this transaction is estimated to be approximately $1,770,000. On or prior to the Effective Time of the reverse split, HBJ Revocable Trust will loan $400,000 to the Company.The Company expects that the funds necessary to carry out the reverse stock split will come from our cash supplemented by the loan from HBJ Revocable Trust. See “Special Factors - Effects of the Reverse Stock Split” starting on page 18. · Certificates: Shareholders should not send stock certificates to the Company at this time. After the reverse stock split is effected, shareholders will be notified about forwarding certificates and receiving payment. · Tax Consequences: A shareholder who receives a cash payment for a fractional share of our common stock as a result of the reverse stock split will recognize capital gain or loss for United States federal income tax purposes, equal to the difference between the cash received for the common stock and the aggregate adjusted tax basis in such stock. See “Federal Income Tax Consequences of the Reverse Stock Split” starting on page 34. · Shareholder Rights: On December 20, 2012, the reverse stock split was approved through the written consent delivered by HBJ Revocable Trust, which holds a majority of the voting shares of the Company. No further shareholder action is required to approve the reverse stock split. Shareholders will have dissenters’ rights, or so-called appraisal rights, under Nevada law. See “Special Factors — Board of Directors and Shareholder Approval” starting on page 27 and “Special Factors - Dissenters’ Rights” starting on page 27. · Payment and Exchange of Shares: As soon as practicable after the Effective Time, we will cause to be sent to each shareholder owning fewer than 1,771,175 pre-reverse stock split shares an instruction letter describing the procedure for surrendering stock certificates in exchange for the cash payment. Upon receipt of properly completed documentation and stock certificates (if applicable), each such shareholder will be entitled to receive the cash payment. See “Special Factors — Effects of the Reverse Stock Split” starting on page 18. · Continuing Shareholder: The only shareholder owning 1,771,175 or more shares of our common stock on the Effective Time is HBJ Revocable Trust, which will be our sole shareholder after the reverse stock split becomes effective. HBJ Revocable Trust will not receive any cash payment for its shares. See “Special Factors — Effects of the Reverse Stock Split” starting on page 18. · Shareholders with Shares Held in Street Name: If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name” for those shares, and this Information Statement is being forwarded to you by your broker or other nominee. Your broker or other nominee is considered for those shares the shareholder of record. Although the reverse stock split is designed to reduce the number of shareholders of record, we will treat shareholders holding common stock in street name in substantially the same manner as shareholders whose shares are registered in their names for purposes of the reverse stock split. However, banks, brokers or other nominees may have different procedures, and shareholders holding common stock in street name should contact their bank, broker or nominee regarding the treatment of their shares. 6 QUESTIONS AND ANSWERS ABOUT THE TRANSACTION The following questions and answers are intended to address briefly some questions you may have regarding the reverse stock split transaction.These questions and answers may not address all questions that may be important to you as a shareholder of the Company.Please refer to “Special Factors” and the more detailed information contained elsewhere in this information statement and annexes, as well as the additional documents incorporated by reference in this information statement. Q.What is the proposed transaction? A:The proposed transaction is a “reverse stock split” whereby each 1,771,175 shares of our outstanding common stock will be converted to two shares of our new common stock, upon the filing of an amendment to our certificate of incorporation for the recapitalization.HBJ Revocable Trust, which is the beneficial owner of 1,771,175 shares of common stock, or approximately 65.83% of our outstanding shares, will become the sole shareholder after completion of the transaction.The shares of common stock of all other shareholders will be converted into cash. Q:What is the purpose of the proposed transaction? A:The purpose of the proposed transaction is for the Company to “go private” by reducing the number of shareholders of record of our common stock to one shareholder to permit us to terminate our public reporting with the SEC and other obligations under the Exchange Act.The common stock will then cease to be quoted on the OTCQB. Q:What will I receive upon the Company “going private?” A: In lieu of receiving fractional shares of new common stock for your existing shares of common stock, you will receive $1.75 per share for each share of common stock you hold at the Effective Time of the “reverse stock split,” unless you properly exercised your appraisal rights for those shares. Q:How will the Effective Time of the reverse stock split be determined? A:The “Effective Time” of the reverse stock split will be the effective date specified in a Certificate of Amendment to the Company’s Articles of Incorporation that it will file with the Nevada Secretary of State. Q:How was the per share price determined? A:Our board of directors authorized a Special Committee, consisting of Casey K. Tjang and Diarmuid F. Boran, independent directors, to review a proposal by our management for a going private transaction.The Special Committee, after being advised by its own counsel, received a valuation and a fairness opinion from its financial advisor, Seidman & Co., Inc., as to the proposed price per share.The Special Committee thereafter recommended that the board of directors authorize the transaction. Q:Am I being asked to vote on the proposed transaction? A:NO.In accordance with Nevada law, the proposed transaction was approved by the written consent of HBJ Revocable Trust, a shareholder holding not less than a majority of shares, which would have been necessary to authorize the amendment of the certificate of incorporation had there been a shareholders meeting.Before implementing the action authorized in the written consent, we are required to give notice of the action to all other holders.This information statement constitutes the statutory notice to the non-consenting holders. 7 Q:What will happen to the shares of common stock I currently own after completion of the “reverse stock split?” A:After completion of the “reverse stock split,” your shares of common stock will be cancelled and will represent only the right to receive $1.75 per share in cash in lieu of a fractional share, without interest and less any applicable withholding tax, unless you properly seek appraisal rights.After the transaction you will no longer have any equity in the Company. Q:When is the “reverse stock split” expected to be completed? A:We expect to complete the transaction no earlier than 20 days after this information statement is sent or given to our shareholders.We anticipate the information statement will be sent or given to shareholders on or before February 8, 2013. Q:Should I send in my certificates representing shares of common stock now? A:NO.Shortly after the “reverse stock split” is completed and you are then a holder of common stock, you will receive a letter of transmittal with instructions informing you how to send your share certificates to the paying agent to receive the cash consideration due to you.You would use the letter of transmittal to exchange your shares of common stock for the cash consideration. Q:Am I entitled to appraisal rights? A:YES.Under Nevada law, our shareholders are entitled to statutory appraisal rights for the “reverse stock split,” provided you properly comply with the procedures for exercising those rights.These procedures are described in more detail under the section “Special Factors – Dissenters’ Rights” beginning on page 27 of this information statement, and a copy of the Nevada appraisal rights statute is attached hereto as Appendix B. Q:Will the transaction be taxable to me? A:Generally, yes.Generally, for U.S. federal income tax purposes our shareholders (other than HBJ Revocable Trust) will recognize a taxable gain or loss as a result of the “reverse stock split” measured by the difference between the $1.75 per share cash consideration and your adjusted basis in that share.The gain or loss will be a long-term capital gain or loss if you held your shares for more than one year at the effective time of the transaction.See “Federal Income Tax Consequences of the Reverse Stock Split” beginning on page 34 of this information statement. Q:What happens if the “reverse stock split” is not completed? A:If the transaction is not completed for any reason, you will remain a shareholder of the Company and will not receive any payment for your shares, we will remain an SEC registered public reporting company, and shares of our common stock will continue to be listed for quotation on the OTCQB.We cannot predict what actions the board of directors may thereafter undertake in an attempt to reduce the management time and the cost in continuing as a public company. Q:What happens if I sell my shares of common stock before the effective time of the “reverse stock split?” A:If you sell or otherwise transfer your shares of common stock before the Effective Time of the transaction, you will lose your right to receive the cash consideration for those shares.The right to receive the cash consideration when the transaction becomes effective will pass on to the person who at the Effective Time owns the shares of common stock that you previously owned. 8 Q:Where can I find more information about the Company? A:We filed certain information with the SEC.You may read and copy this information at the SEC’s public reference facilities.This information is also available on the SEC’s website at www.sec.gov and on our website at www.kentfs.com. Information on our website is not part of, nor incorporated by reference into, this information statement.You can also request copies of these documents from us.See the section “Where You Can Find More Information” beginning at page39 of this information statement. SPECIAL FACTORS Background of the Transaction:Failure to Complete an Acquisition The Company’s management has tried for several years to merge with or acquire an operating business, but was unable to locate such a business willing to enter into a merger on terms favorable to the shareholders of the Company.In recent years, we have derived minimal benefits from being a reporting company. Our common stock has failed to attract institutional investors or market research attention which could have created a more active and liquid market for our common stock. Minimal trading volume and low market capitalization have reduced the liquidity benefits to our shareholders. For several years prior to March 2011, when we acquired an office building in Dallas, the business operations conducted by the Company had produced little revenue, and our primary business activity was pursuit of business opportunities in which we could invest the Company’s cash assets.To discover potential investments, our management conducted ongoing networking with middle market investment bankers and business brokers, met with regional economic development departments, attended industry conferences, reviewed websites that list smaller companies for sale (e.g. mergernetwork.com, bizquest.com), posted our acquisition criteria on social network sites, and directly approached participants in the several industries that we targeted from time to time.When, in 2011, we decided to emphasize real estate acquisitions, we net with real estate brokers and property managers to inform them of our interest, and subscribed to databases such as Loopnet.com that list commercial real estate for sale. Our responsibility to sustain shareholder value caused our principal acquisition criterion to be whether the market would afford the acquisition a value that equaled or exceeded its acquisition cost.In addition, in reviewing potential acquisitions, we generally applied the following additional criteria: 9 a. a growing company with at least two years of operating history; b. net income and positive cash flow; c. ability to expand with additional capital; We were also primarily looking for an acquisition in which we could retain a controlling interest, as we have seen very few reverse mergers that worked out well for the pre-merger shareholders.This criterion was not absolute, however, as we did consider a number of reverse merger candidates. In particular, we reviewed a number of reverse merger candidates from China in 2007 and 2008, but found the difficulty of verifying their financial results to be off-putting. We also insisted that the benefits of any transaction should accrue to all shareholders.We rejected a number of proposals to acquire our control position in Kent Financial because the proposals would have been detrimental to the existing minority shareholders. Applying the foregoing acquisition criteria, we reviewed dozens of business opportunities each year. During 2012 alone, we had discussions with and/or reviewed detailed information relating to the following opportunities: · 3 restaurant groups (1 start-up); · A light manufacturing company; · 3 solar integration companies; · A micro-brewery manufacturing start-up; · A title insurance company; · A dental practice management group; · A trust company start-up; · A website start-up specializing in event registration and management; · A children’s entertainment complex start-up; · 6 software or software development companies; · An outsourced information technology and cloud services company; · Several oil and gas exploration projects; · 2 nutraceutical manufacturing and distribution companies; · A mobile imaging company; · 2 energy brokerage firms; · An energy efficiency company; · A chain of urgent care centers; · A start-up focused on providing advertising content to hotel televisions; · A debt buying start-up; and · A cattle operation. None of these discussions resulted in a formal offer or proposal.In many cases, the target company failed to meet our primary criterion:its owners were insisting on a valuation that exceeded the stock market valuation of comparable enterprises.In other cases, the target company was not yet profitable. Early in 2011 we decided that a focus on real estate could yield investment opportunities that met our criteria.We undertook to locate investments in real estate that offered existing cash flow and potential for capital appreciation. In March 2011 we acquired an office building in Dallas.At the same time we had discussions about forming a joint venture with a real estate management company to buy a multi-family property in the Dallas/Fort Worth area. These efforts and their termination were discussed in our quarterly filings in 2011. The efforts were terminated due to the refusal of the mortgage holder to permit transfer of the existing mortgage debt without unacceptable conditions. 10 Our search for realty acquisitions in 2011 and 2012 included 16 multi-family properties, 16 retail/office/strip centers, 6 industrial/warehouse buildings, 2 self-storage properties, 2 hotels, 2 medical office buildings, 6 office buildings, 2 senior care facilities, 19 net/ground lease properties, and 8 undeveloped land parcels. This list includes properties or projects about which we obtained detailed information; it does not include properties that we viewed only briefly as results of property database searches on Corestar or Loopnet. During this period, we made three formal offers, none of which were accepted. In general, our efforts to acquire real property were constrained by the lack of mortgage financing available during this recessionary period.Without suitable leverage, the properties we reviewed did not offer an acceptable return on investment given their level of risk. In this period, we also explored opportunities related to the real estate industry. In 2011 and 2012, we had merger or acquisition discussions with two property management companies and two real estate investment banks. We also had discussions with a real estate asset manager contemplating merging their assets with our office building to create a larger real estate company. In 2012 and in prior years we had numerous discussions with several different farmland management companies related to merging or forming a joint venture to invest in and manage farmland in the U.S. Midwest. These discussions terminated prior to any definitive offer or proposals being made. In each case, the discussions revealed that the merger or acquisition would not satisfy our overall investment criteria. Our board of directors does not presently intend to raise capital through sales of securities in a public offering or to acquire other business entities using stock as consideration.Also, our board has not succeeded in merging with or acquiring an operating business.Accordingly, we are not likely to make use of the advantages (for raising capital, effecting acquisitions, being acquired or other purposes) that our status as a reporting company may offer. For a more detailed discussion of our failure to realize the benefits typically afforded by public company status, please see “Special Factors — Reasons for the Transaction” below. We incur direct and indirect costs associated with compliance with the Exchange Act’s filing and reporting requirements and other obligations imposed on public companies. We also incur substantial indirect costs as a result of, among other things, the executive time expended to prepare and review our public filings. As we have only one executive, these indirect costs can be substantial. Background of the Transaction:Consideration of Strategic Alternatives In light of the circumstances described above, beginning in September 2012, our board of directors had informal discussions regarding the possibility of returning Company funds to its shareholders as the best way to create value for shareholders and deregistering our common stock with the view that such deregistration would relieve us of the administrative burden, cost and competitive disadvantages associated with filing reports and otherwise complying with the requirements imposed under the Exchange Act. Upon considering the expense of compliance with the rules imposed by registration under the Exchange Act, compared to the benefit we obtained from being a publicly registered company, our board of directors began investigating the various alternative methods by which we could deregister. On September 25, 2012, the board of directors held a meeting in which the matter was formally introduced.Present were Casey K. Tjang, Diarmuid F. Boran, and Bryan P. Healey, being all of the directors and constituting a quorum.Also present was Robert Brantl, Esq., legal counsel to the Company.All meeting participants participated by telephone and all persons participating in the meeting were able to communicate with each other.Mr. Healey acted as Chairman and Secretary of the Meeting. 11 The Chairman reported on the failed efforts undertaken over the years to merge with or acquire an operating business on terms acceptable to the Company and its shareholders.He noted that the Company’s efforts to convert itself into a real estate business had not generated any investor interest, and the common stock was then trading at a greater than 40% discount to book value.In light of that information, the board authorized the Chairman to evaluate alternative methods of going private in order to unlock shareholder value. On October 10, 2012, the board of directors held a meeting in which discussion of the matter was renewed.Present were Casey K. Tjang, Diarmuid F. Boran, and Bryan P. Healey, being all of the directors and constituting a quorum.Also present was Robert Brantl, Esq., legal counsel to the Company.All meeting participants participated by telephone and all persons participating in the meeting were able to communicate with each other.Mr. Healey acted as Chairman and Secretary of the Meeting. First, the Chairman advised the board of directors that a going private transaction that would result in a return of funds to the minority shareholders could be accomplished through a variety of transactional forms, the most common of which are the reverse stock split, the cash-out merger, and the tender offer.At the request of the Chairman, the Company’s legal counsel provided the board of directors with a summary of the process relating to deregistration of our common stock and available alternatives to achieve deregistration. Our legal counsel provided a summary of the process of going private through a reverse stock split and described the alternative merger and tender-offer structures. He also described the SEC filing and reporting requirements and amount of time and expense generally associated with these types of transactions. After due discussion and deliberations, the board of directors declared that it wished to investigate further the going-private transaction by way of a reverse stock split. Second, the board of directors then discussed the advisability of appointing the independent directors, Messrs. Casey K. Tjang and Diarmuid F. Boran, as a Special Committee for purposes of determining the fairness to the minority shareholders of the Company of a going private transaction in which cash is returned to minority shareholders of the Company.The Special Committee was given authority to retain independent legal counsel to the Special Committee, as well as such financial advisors as they deemed necessary to assist the Special Committee in considering the fairness of such a transaction to the Company’s minority shareholders. The Special Committee was directed to focus its considerations solely on the question of fairness to the minority shareholders, without consideration of the interests of the Company in general or the interests of the majority shareholder.The Special Committee was directed to advise the board of directors regarding its conclusion on the question of fairness, with the express understanding among the members of the board that the board would not approve the transaction unless the Special Committee determined that the terms of the transaction were fair to the minority shareholders.The board then appointed the Special Committee for such purposes. On October 12, 2012, the Special Committee interviewed via telephone Mr. Stuart Newman of Salon Marrow Dyckman Newman & Broudy LLP as its potential independent counsel.Present at this interview were Mr. Boran and Mr. Tjang, as members of the Special Committee, and Mr. Newman.After concluding that they should retain Mr. Newman, the Special Committee discussed the objectives and responsibilities of the Special Committee and factors to be considered by the Special Committee in connection with its evaluation of the proposed going-private transaction. The discussion included issues relating to the advantages and disadvantages of going private, the alternative methods of going private, and considerations relating to the fairness to both the shareholders cashed out in such a transaction and the shareholder who will continue to be a shareholder. Additionally, the Special Committee and Mr. Newman discussed the involvement of professional advisors in the transaction, including the retention of his firm and an appraisal firm or investment bank to deliver a fairness opinion. On October 19, 2012, the Special Committee held a telephonic meeting to review a proposal from Seidman & Co., Inc., an independent business valuation firm, concerning providing the Special Committee with a fairness opinion. Present at this meeting were Mr. Boran and Mr. Tjang, as members of the Special Committee, Mr. Newman and a representative of Seidman & Co., Inc.At the meeting, the representative of Seidman & Co., Inc. detailed the firm’s professional experience and provided the Special Committee with, among other things, examples of similar transactions in which it had been involved as well as a summary of its process and timeline in preparing a fairness opinion. At the meeting, the Special Committee, in consultation with Mr. Newman, concluded that it was in the best interests of the Company and its minority shareholders to obtain a fairness opinion for the determination of the fairness to minority shareholders to be cashed out as part of any going-private transaction to be completed by the Company. At the conclusion of the meeting, the Special Committee engaged Seidman & Co., Inc. to report to the Special Committee on the fairness of the proposed transaction to the minority shareholders. 12 On November 19, 2evocable Trust advised the Special Committee that it would consider participating in a going private transaction wherein the minority shareholders would receive $1.75 per share.HBJ Revocable Trust proposed that amount based on (a) its calculation, after receipt of a fair market appraisal of the Company’s realty property, that the fair value of the Company’s net assets equaled $1.64 per outstanding share, combined with its calculation that the fair value of the publicly-traded entity was approximately $.10 per share, and (b) the fact that a price of $1.75 per share would represent a 54% premium over then-current market price.After receiving the proposal by HBJ Revocable Trust, the Special Committee requested that Seidman & Co., Inc. opine as to the fairness of a going private transaction with consideration of $1.75 per share paid to minority shareholders. On December 18, 2012, Seidman & Co., Inc., delivered to the Special Committee a Valuation Presentation, which is attached as Appendix F, as well as a fairness opinion based upon its Valuation Presentation, which fairness opinion is attached as Appendix G. At a telephonic meeting on that date, the Special Committee determined that the going private transaction with consideration of $1.75 per share is fair to the minority shareholders of the Corporation. On December 20, 2012, the board of directors and the Special Committee held a meeting at which Casey K. Tjang, Diarmuid F. Boran and Bryan P. Healey were present, being all of the directors and constituting a quorum.The members of the board of directors serving as members of the Special Committee were Messrs. Casey K. Tjang and Diarmuid F. Boran.Also present was Mr. Brantl, counsel to the Company.All meeting participants participated by telephone and all persons participating in the meeting were able to communicate with each other.Mr. Healey acted as Chairman and Secretary of the Meeting.The Special Committee recommended to the Board the going private transaction with the consideration for cashing out outstanding common shares of $1.75 per share.Mr. Healey, speaking on behalf of the majority shareholder, HBJ Revocable Trust, advised the board that HBJ Revocable Trust would loan cash to the Company on a demand, non-interest-bearing basis, to the extent that the cash assets of the Company were inadequate to fund the transaction costs.The board then accepted the recommendation of the Special Committee and approved the reverse stock split as fair and in the best interests of the Company and our minority shareholders. The board of directors then approved the going-private transaction to be structured as a 1,771,175:2 reverse stock split. The 1,771,175:2 exchange ratio was chosen because it would, based on currently available information, eliminate all shareholders other than HBJ Revocable Trust and would permit the Company to deregister its shares even should there be an unexpected change in the number of record shareholders of the Company after the public announcement of the reverse stock split. The board of directors instructed the Company’s executive officer and its legal counsel to finalize and file with the SEC appropriate legal documentation and all necessary shareholder disclosure documents, with the Valuation Presentation and fairness opinion to be attached to such filings as may be required, and to take such further action as may be necessary in order to consummate the reverse stock split. 13 On December 20, 2012, the trustees of the HBJ Revocable Trust, being fully apprised of the above described discussions, evaluations, information and determinations, executed a written consent approving the reverse stock split and the filing of an amendment to the Company’s Certificate of Incorporation to such effect. Purpose and Reasons for the Reverse Stock Split The purpose of the reverse stock split is to return Company funds to our shareholders, both majority and minority, and reduce the number of record holders of our common stock to one so that we will be eligible to terminate the public registration of our common stock under the Exchange Act. Provided that the reverse stock split has the intended effect, we will file to deregister our common stock under the Exchange Act.The Company anticipates that the registration of its common stock will terminate approximately 30days after the Effective Time. We decided to engage in the going private transaction at this particular time for the following reasons.On March 22, 2011, our subsidiary, Kent International Holdings, Inc., acquired the land and improvements located at 4211 Cedar Springs Road in Dallas, Texas.Commencing with this purchase, the Company intended to operate as a full service real estate corporation that owns and operates income producing properties.We planned to opportunistically acquire additional properties, primarily in the Dallas/Fort Worth area.The Company’s general investment strategy was to make investments in real properties that offer attractive current yields with, in some cases, potential for capital appreciation.We believed that the current economic climate together with a restriction in credit available to would be purchasers of real estate would enable us to acquire properties at favorable prices by funding the purchases with cash on hand.However, following disclosure of this new business strategy, trading in our shares indicated that our shareholders were unsatisfied with such a business model.As a result, management determined to pursue alternatives for a corporate restructuring that would allow the Company to benefit its shareholders by returning available funds to them. The Company has derived only minimal benefits from being an SEC-reporting company. Our common stock has failed to attract institutional investors or market research attention. This has resulted in a minimal trading volume and low market capitalization, which has limited the liquidity benefit to our shareholders. Additionally, we are not currently contemplating a capital raise or other significant transaction through issuance of equity. The legal requirements of public companies create large administrative and financial burdens for any public company.If we cease to be subject to the reporting requirements under the Exchange Act, we estimate that our savings will be approximately $107,000 per year, including, legal, accounting and printing fees attributable to complying with such reporting requirements. A more detailed annual savings chart is set forth under Appendix E.We would also expect reductions in other administrative costs associated with being a public company. Our management does not believe that we should continue to pay the expense of complying with these legal requirements in light of the fact that we have not realized many of the benefits normally presumed to result from being a publicly traded company such as the development or existence of an active trading market for our common stock, an enhanced corporate image, and the ability to use our common stock to attract, retain and grant incentives to employees. 14 We expect to benefit from substantial cost savings as a result of the reverse stock split and “going private,” primarily from avoiding various Exchange Act compliance costs. The going private transaction will also allow our management to devote more time and effort to improving our operations by eliminating the time spent complying with our financial reporting requirements under the Exchange Act and managing shareholder relations. In light of these factors, the board of directors reasonably believes that the Company should go private through the reverse stock split. Management believes that the Company will reduce the Company’s expenses since it will no longer need to incur those costs associated with compliance with the public reporting requirements of a public company. The board of directors believes that in light of past unsuccessful attempts of the Company to merge with or acquire an operating business, it is in the best interests of the shareholders to return funds to them.The reverse stock split will provide the shareholders (other than HBJ Revocable Trust) with a very efficient way to cash out their investment because their shares cannot be sold on the OTCQB at the price contemplated in this going private transaction.Additionally, shareholders with small holdings would likely incur brokerage fees that are disproportionately high relative to the market value of our common stock. Fairness of the Reverse Stock Split In the course of reaching its decision to implement the reverse stock split, the Special Committee considered various factors that would affect unaffiliated (i.e. minority) shareholders who would be cashed-out. The Special Committee made its determination that the transaction was fair to our minority shareholders that will be cashed-out.The Special Committee’s determination was based on the following factors: · the opinion of Seidman & Co., Inc.and supporting documentation that, as of December 18, 2012, the date of its opinion, the consideration to be paid to cashed-out minority shareholders in the reverse stock split is fair, from a financial point of view, to such minority shareholders; · the highest and lowest trading prices of our shares of common stock on the OTCQB (since December 19, 2011) or the NASDAQ Capital Market (prior to December 19, 2011) during the past twelve months were $1.40 and $1.08 per share.The consideration of $1.75 per share of common stock being paid to the cashed-out minority shareholders in the reverse split is considerably higher than the lowest trading price and even 25% higher than the highest trading price in the past year; · the tangible book value per share of $.93 as at November 30, 2012 and net loss for the twelve months ended September 30, 2012 was considered by the Special Committee in the context of considering the comparison of capitalized ratios provided by Seidman & Co., Inc. in its Valuation Presentation, which focused on the comparability of capitalized ratios with comparable companies; · the ability of shareholders with relatively small holdings to receive cash for their shares without being burdened by disproportionately high service fees or brokerage commissions; and · no firm offers were made by a non-affiliate during the past two years related to a merger or consolidation of the Company, the purchase of all or a substantial portion of the Company’s assets, or the contribution of capital or assets to the Company in exchange for securities issued by the Company such that the party would exercise control over the Company. 15 The Special Committee considered the following additional factors in determining that the reverse stock split is fair to our shareholder HBJ Revocable Trust which will continue to hold our shares after the reverse stock split: · The anticipated reductions in the expenses of complying with the reporting and internal controls requirements of U.S. securities laws and the associated drain on management time and attention. The most weight was given to: the opinion of Seidman & Co., Inc., our share’s recent historical trading performance, and the Company’s tangible book value of $.93 per share as at November 30, 2012.Approximate equal weighting was given to the other factors. The Special Committee also considered the following potential adverse factors of the reverse stock split: · following the reverse stock split, the shareholders (other than HBJ Revocable Trust) will cease to hold any equity interest in the Company and will lose their ability to participate in future growth, if any, or benefit from increases, if any, in the value of our common stock; · the reverse stock split is being effected under Nevada law without requiring the approval of at least a majority of the unaffiliated (i.e. minority) shareholders; · the lack of a vote by such unaffiliated shareholders gave such unaffiliated shareholders no say in negotiating the terms of the reverse stock split; and · the payment for fractional shares is a taxable transaction for shareholders. Liquidation value was not considered in determining that the reverse stock split is fair to our shareholders.Liquidation would have required a sale of our recently acquired real property for an unpredictable price in an unpredictable period of time.During that time, we would continue to incur our operating expenses, to the detriment of our shareholders.Further, under Nevada law, we would have to deposit into escrow funds to cover for potential future liabilities for two years following liquidation.Also, there would have been a risk of potential personal directors’ liability to the extent the escrowed funds were insufficient.For all these reasons, liquidation was not an alternative beneficial for our shareholders and was, therefore, dismissed, and a going concern and liquidation valuation was not considered. The board of directors, HBJ Revocable Trust, Bryan P. Healey and Jennifer S. Healey have each adopted the analysis and conclusions of the Special Committee in reaching their decision to approve the reverse stock split.They each believe that the reverse stock split is substantively and procedurally fair to the unaffiliated (i.e. minority) security holders of the Company, including the Company’s minority shareholders who will be cashed out and the one shareholder who will not be cashed out. The board of directors, HBJ Revocable Trust, Bryan P. Healey and Jennifer S. Healey have each adopted the analysis and conclusions of Seidman & Co., Inc. and the findings of the Special Committee regarding the material factors upon which it was determined that the reverse stock split was fair to the Company’s security holders, including the Company’s minority shareholders who will be cashed out and the shareholder who will not be cashed out. No director of the Company dissented or abstained from voting on the reverse stock split and going private as described herein. The reverse stock split is being effected without the procedural safeguards set forth in Item 1014(c) and (d)of SEC RegulationM-A, which include approval of the reverse stock split by the unaffiliated shareholders of the Company and the majority of directors who are not employees of the Company retaining an unaffiliated representative to act solely on behalf of the unaffiliated shareholders. Because the reverse stock split has the approval of HBJ Revocable Trust, which holds65.83% of the votes entitled to be cast at a shareholders’ meeting, the board of directors decided not to seek the approval of the Company’s unaffiliated shareholders because such action would not affect the approval of HBJ Revocable Trust and such action would merely lead to additional expenses and would delay the consummation of the reverse stock split and the resulting termination of the Company’s SEC reporting status. However, in an effort to ensure procedural fairness to the unaffiliated (i.e. minority) shareholders, the board of directors appointed Messrs. Tjang and Boran, as the independent directors on the board of directors, to constitute the Special Committee to determine a fair price to be paid to the minority shareholders to be cashed out should the Company complete a going-private transaction.The board of directors placed no restrictions on the authority of the Special Committee to consider and approve or disapprove the fairness of the consideration offered in a going-private transaction. 16 The opinion of Seidman & Co., Inc. is attached hereto as AppendixG and is incorporated herein by reference. Alternatives to the Reverse Stock Split The Board and filing persons considered several alternatives to the reverse stock split. The Board and filing persons considered carrying out the transaction through an issuer tender offer or merger. These alternatives were rejected by the Board and filing persons on the grounds that they would be more costly and could not provide adequate assurance of achieving the desired objective, i.e., termination of the Company’s SEC-reporting status.For instance, in connection with a tender offer, we would have had to hire a dealer manager and solicitation agent at relatively significant expense.Also, in a tender offer, there would have been no guarantee that enough shareholders would have tendered their shares to reduce the number of shareholders to below 300.In a merger, the Company would have merged into an entity organized and owned by HBJ Revocable Trust and the Company’s shareholders’ shares would have been converted into the right to receive cash.In such a transaction, HBJ Revocable Trust would have had to hire its own legal counsel to represent HBJ Revocable Trust’s legal interests in connection with the negotiation of the merger agreement, and hold a shareholders meeting, thereby causing significantly greater legal fees compared to the legal fees incurred in connection with the reverse stock split.The Board also considered carrying out a sale of the Company or its assets to a third party but acknowledged that management has not been able to locate a third party interested in such a transaction on terms that would be beneficial to the Company’s shareholders. The Board and the filing persons also considered having the Company continue as a public company.However, the Company has consistently generated losses in the last five fiscal years (and before).Consequently, the most favorable solution for the Company’s shareholders appeared to be to pursue a corporate reorganization allowing the Company to return available funds to its minority shareholders. A reverse split ratio was chosen that would result in reduction to a fraction and subsequent cash-out of the shareholdings of all shareholders other than HBJ Revocable Trust.Following the reduction of shareholders to one, since there will be no more shareholders that would require the protection of the federal securities laws and reporting obligations under the Exchange Act, we would be able to de-register the Company under the Exchange Act to reduce annual compliance costs by about $107,000. At no time did the Board or the filing persons consider applying a smaller reverse split ratio that would have enabled one or more shareholders other than HBJ Revocable Trust to retain an ownership interest in the Company.As the ownership interest of HBJ Revocable Trust is at least 13 times greater than that of any other shareholder, any shareholder that was not cashed-out in this transaction would have held a small, very illiquid minority position in the Company, without the protections afforded to shareholders of Exchange Act reporting companies.The Board and the filing persons all considered that the best interests of the minority shareholders would be served by terminating their interest in the Company in exchange for a cash payment of the fair value of their shares. 17 Effects of the Reverse Stock Split Effects on the Company.After consummation of the reverse stock split,HBJ Revocable Trust will become our sole shareholder and we will be able to terminate the registration of our common stock under the Exchange Act as soon as practicable following the reverse stock split.This will save us significant costs related to the preparation of public reports under the Exchange Act. Also, the Company’s shares of common stock will cease to be listed for quotation on the OTCQB.The board of directors does not have the right to change the ratio of the reverse stock split. Effects on our Affiliates.HBJ Revocable Trust, the beneficiaries of which are members of the family of Bryan P. Healey, our CEO, will become the sole owner of the Company and accordingly only it will benefit from any future increase in our earnings or reduction of our losses, but it will also bear all economic risks related to our operations.However, the liquidity of its shares in the Company will be severely restricted and HBJ Revocable Trust will not receive any cash payment in connection with the reverse stock split.Our affiliate Bryan Healey also has a beneficial interest in 61,348 shares owned by his children or held in his or his spouse’s IRA account, and these shares will be cashed out like those of any other shareholders of the Company, as described in the table below. Effects on our Shareholders. Based on information available to us, the reverse stock split will reduce the total number of record shareholders of our common stock from 1,208 to one, with HBJ Revocable Trust being the sole shareholder.When the reverse stock split is consummated, the shareholders (other than HBJ Revocable Trust) will have their pre-reverse stock split shares cancelled and converted into the right to receive cash payments.They will no longer have any equity interest and will not participate in any future earnings or any increases in the value of our assets or operations.However, the cash payable per pre-reverse stock split will be in excess of the trading value of our shares before the public disclosure of this transaction and the tangible book value per share of $.93 as at November 30, 2012.As soon as practicable after the Effective Time of the reverse stock split, we will send these shareholders a transmittal letter with instructions as to how such shareholders will be paid the cash payment. A copy of the transmittal letter is attached as AppendixD. The transmittal letter will include instructions on how to surrender stock certificates to our stock transfer agent. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name” with respect to those shares, and this Information Statement is being forwarded to you by your broker or other nominee. Your broker or other nominee is considered, with respect to those shares, the shareholder of record. Although the transaction is designed to reduce the number of shareholders of record, we will treat shareholders holding common stock in street name in substantially the same manner as shareholders whose shares are registered in their names for purposes of the reverse stock split. However, banks, brokers or other nominees may have different procedures, and shareholders holding common stock in street name should contact their bank, broker or nominee regarding the treatment of their shares. 18 Potential Disadvantages of the Transaction to Unaffiliated (i.e. Minority) Shareholders. While we believe that the reverse stock split will result in the benefits described above, several disadvantages should also be noted: · the shareholders (other than HBJ Revocable Trust) will no longer have any equity interest in the Company and, therefore, will not participate in our future earnings or growth, if any; and · the transaction will require our shareholders other than HBJ Revocable Trust, to involuntarily surrender their shares in exchange for cash, rather than choosing their own time and price for disposing of their common stock. 19 In addition, the unaffiliated (i.e. minority) shareholders, because they will no longer be shareholders, will lose the rights and protections that the federal securities laws provide to security holders, including: · the loss of the substantive disclosure requirements that the federal securities laws, including the Sarbanes Oxley Act of 2002, require of public companies, and · the termination of the reporting obligations of officers, directors, and principal stockholders of public companies. Effects on Affiliated and Unaffiliated Shareholders. The following chart sets forth the effects the reverse stock split will have on the security ownership in the Company of our largest shareholders, the members of the board of directors, and unaffiliated shareholders: Shareholder Ownership Before Reverse Stock Split After Reverse Stock Split HBJ Revocable Trust* Number of Shares % Ownership 65.83% 2 100% Bryan P. Healey** Number of Shares % Ownership 68.11% 2 100% Unaffiliated Shareholders Number of Shares % Ownership 31.89% 0 0.0% * The trustees of HBJ Revocable Trust, who have both voting and dispositional authority over the shares owned by HBJ Revocable Trust, are Bryan P. Healey and Jennifer S. Healey. ** Includes 1,771,175 shares of common stock owned by HBJ Revocable Trust, 16,418 shares held in Mr. Healey’s IRA, 19,130 shares held in the IRA account of Mr. Healey’s spouse, and 25,800 shares owned in custodial accounts for the benefit of other members of Mr. Healey’s family. Financial Effect of the Transaction. Completion of the reverse stock split will require us to spend approximately $1,770,000, which includes cash payments to shareholders, legal, printing and other fees and costs related to the reverse stock split, including the fees paid to Seidman & Co Inc. for its valuation services. This estimate includes the cost of the aggregate cash payment to the shareholders (other than HBJ Revocable Trust), which we estimate will be approximately $1,608,849. To partially fund the transaction, HBJ Revocable Trust has agreed to provide the Company a $400,000 non-interest-bearing loan on or prior to the Effective Time of the reverse split.The remainder of the $1,770,000 estimated cost will come from the Company’s existing cash reserves.As a result, we will have decreased working capital following the reverse stock split and this could have a material adverse effect on our liquidity, results of operations and cash flow. These costs will be offset by the costs we would otherwise incur to comply with SEC reporting requirements, which we estimate to be approximately $107,000 per year (see Annual Savings Chart included under Appendix E). 20 Reports, Opinions or Appraisals Valuation Presentation of Seidman & Co., Inc. In connection with the proposed transaction, the Special Committee engaged Seidman & Co., Inc. to provide a report as to the fair value of each pre-split share and to render an opinion as to the fairness of the consideration, from a financial point of view, to be received by shareholders whose shares we would acquire in the reverse stock split. Seidman & Co., Inc. is an investment banking firm established in 1970 to provide services to closely-held, small- and mid-cap publicly-traded companies.Seidman & Co., Inc. was selected by the Special Committee based on its interview with the Special Committee as well as its forty years of prior experience and expertise, cost and reputation in the valuation of businesses.In 2011, when the Company’s subsidiary, Kent International Holdings, Inc., effected a similar going private transaction, Seidman & Co., Inc. rendered a fairness opinion to the Special Committee of the board of directors of Kent International Holdings, Inc. in exchange for a fee of $25,000. On December 18, 2012, the Special Committee reviewed the Valuation Presentation and the fairness opinion of Seidman & Co., Inc. that a valuation of each pre-split share at $1.75 is fair to the minority shareholders.The Valuation Presentation and accompanying fairness opinion, are attached hereto as AppendixF and AppendixG, respectively. Seidman & Co., Inc. has consented to the Company’s use of the fairness opinion in the Company’s filings with the SEC and to the Company making the fairness opinion available for use by its shareholders in conjunction with the going-private transaction. The preparation of a valuation report is a complex process and is not necessarily susceptible to partial analysis or summary description. Nevertheless, the following is a brief summary of Seidman & Co., Inc.’s Valuation Presentation, dated December 17, 2012, that, subject to the assumptions, qualifications and limitations set forth in that report, the cash consideration of $1.75 per pre-split share to be paid by us to our shareholders who will receive cash in the proposed going-private transaction is fair from a financial point of view. Our shareholders are urged to, and should, read the Valuation Presentation carefully in its entirety for a complete statement of the considerations and procedures followed, factors considered, findings, assumptions and qualifications made, the bases for and methods of arriving at such findings, limitations on the review undertaken, and judgments made or conclusions undertaken by Seidman & Co., Inc. in reaching its valuation. The Valuation Presentation was furnished for the use and benefit of the Special Committee in connection with its consideration of the proposed going-private transaction. Seidman & Co., Inc. believes, and so advised the Special Committee, that its analysis must be considered as a whole and that selecting portions of its analysis and the factors considered by it, without considering all factors and analysis, could create an incomplete view of the process underlying the Valuation Presentation. Seidman & Co., Inc.’s report addresses only the fairness, from a financial point of view, of the cash consideration to be paid in the going-private transaction to our shareholders. Seidman & Co., Inc. was not requested to opine as to, and its report does not address: · the underlying business decision of the Special Committee or the board of directors or any other party to proceed with or effect the proposed going-private transaction; · the fairness of any part or aspect of the proposed going-private transaction not expressly addressed in its valuation report; · the fairness of any portion of the proposed going-private transaction to the holders of any class of our securities, our creditors or to our other constituencies, or any other party other than those set forth in its valuation report; · the relative merits of the proposed going-private transaction as compared to any alternative business strategies that might exist or the effect of any other transaction in which we might engage; · the tax or legal consequences of the proposed going-private transaction to us, our security holders, or any other party; and · the fairness of any part or aspect of the proposed going-private transaction to any class or group of our security holders compared to any other class or group of our other security holders. 21 Furthermore, no opinion, counsel or interpretation was intended with respect to matters that require legal, regulatory, accounting, insurance, tax or other similar professional advice. In connection with its presentation, Seidman & Co., Inc. made such reviews, analyses and inquiries as it deemed necessary and appropriate under the circumstances. Among other things, Seidman & Co., Inc. has reviewed and considered the following information and data: · the Company’s 10-K as of December 31, 2011; · the Company’s 10-Q as of September 30, 2012; · the Company’s financial statements for the months ended October 31 and November 30, 2012 · the Integra Realty Resources appraisal of the Dallas, Texas GSA OfficeProperty acquired as of March of 2011; · cash and such other assets as the Company may have; · trading history of the Company’s common stock; · the proposed $1.75 cash out price relative to the unaffected price of the Company’s common stock; · the premium of the Company’s cash out price relative to the premiums paid for other, recent such purchase or going private transactions; · the value being provided the Company’s shareholders relative to the values at which “peer,” or “market comparable,” companies are selling, as measured by price/tangible book value and price/ revenues; · the outlook and potential of the Company, based on its present and announced business plan (the announced business plan being identical to the present business plan); and · the outlook for the US economy and equity market at this time. 22 In rendering its opinion, Seidman & Co., Inc. conducted interviews with persons who, in its judgment, were capable of providing it with information necessary to complete the assignment, including members of management. Seidman & Co., Inc. has assumed that the information and accounting supplied by management and others are accurate, and reflect good faith efforts to describe the current and prospective status of the Company from an operational and financial point of view. Seidman & Co., Inc. has relied, without independent verification, upon the accuracy of the information provided by these sources. Seidman & Co., Inc.’s Valuation Presentation was necessarily based upon the information available to it and facts and circumstances as they existed as of the date of the report and is subject to evaluation as of such date.Events occurring after the date of the Valuation Presentation could materially affect the assumptions used by Seidman & Co., Inc. in preparing its fairness opinion. Seidman & Co., Inc. expressed no opinion with respect to the prices at which shares of our common stock have traded or may trade following announcement or consummation of the reverse stock split or at any future time. Seidman & Co., Inc. also did not consider any benefits that may inure to any of our shareholders as a result of the reverse stock split or any related transaction other than in such party’s capacity as a shareholder who receives cash in the reverse stock split. Seidman & Co., Inc. did not recommend to the Special Committee any specific transaction consideration or advise the Special Committee that any specific amount of consideration constituted the only appropriate amount of consideration for the reverse stock split. The Special Committee, on behalf of the Company, determined the amount of consideration to be paid to cashed-out shareholders in the reverse stock split. The following is a summary of the material analyses and other information that Seidman & Co., Inc. prepared or relied on in delivering its Valuation Presentation.At the December 18, 2012 meeting of the Special Committee, Mr. Seidman made a verbal presentation in which he followed in sequence and substance his Valuation Presentation as described in this section. Principal tests for determining fairness. Seidman & Co., Inc. reviewed and analyzed three different tests for determining the fairness of the offering from a financial point of view to the minority shareholders of the Company. Premium Over Unaffected Price The first test was based on the cash price being offered relative to the unaffected price of the subject common stock and how it compares with the premiums of other recent transactions. In its analysis Seidman & Co., Inc., concluded that the unaffected closing price, the share price prior to announcement or transaction speculation, of the Company’s common shares as of November 18, 2012 was $1.14, whereas the cash out price for the Company’s common shares is indicated at $1.75 per share, which gives a premium of 53.51% relative to the unaffected price.Seidman & Co., Inc., also reviewed a universe of nineteen other purchase or going private transactions.Seidman chose the nineteen transactions on the basis of (a) their structural similarity to the proposed Kent Financial Services transaction - i.e. issuer acquisition of outstanding shares, and (b) an announcement date for the transaction no earlier than April 2012.This resulted in comparison of the Kent Financial Services transaction to a group of transactions that were all substantially larger in cash value than the Kent Financial Services transaction.After reviewing those nineteen transactions, Seidmanconcluded that the average premium over the unaffected price of the nineteen recent transactions was indicated at 23.31% and the median at 24.25%, which makes the Company’s premium substantially higher in relation to the other recent transactions.The premium over the unaffected share price for each transaction in the going private and private equity transaction universe is provided in tabular form on page 5 of the Valuation Presentation. Market Comparable Reference In its second test of fairness Seidman & Co., Inc. reviewed and analyzed the capitalizing ratios being paid for the Company and the capitalizing ratios of “Peer Group” or “Market Comparable” companies, focusing on (i) the current price in relation to the current tangible book value per share and (ii) the current price in relation to revenue per share in the most recent twelve months available. In this connection Seidman & Co., Inc., screened the broader universe of publicly-traded U.S. companies, and noted the challenge in isolating a sizeable universe of publicly traded real estate investment companies with operations approximately comparable to Kent Financial Services.Seidman & Co., Inc. chose ten publicly-traded companies, consisting of nine real estate investment trusts and one real estate development company, each of which was selected due to their participation in the U.S. commercial real estate market. Seidman & Co., Inc. noted that nearly all of the selected companies have larger revenues, net worth and market capitalizations than Kent Financial Services, frequently faster rates of revenue growth, and half of the companies pay a dividend, whereas Kent Financial Services does not.In addition, the Company’s lack of profitability limits valuation reference points, thus the resulting valuation focuses on the two applicable and commonly employed capitalizing ratios (price/tangible net worth per share and price/revenues per share).Based on its comparison of Kent Financial Services to the ten selected comparable companies, Seidman & Co., Inc. concluded that the Company’s cash out equivalent of $1.75 per common share results in the Company’s ratios exceeding both the average and median for the market comparable universe. The test indicated that the cash out price/tangible net worth per share ratio for the Company is 1.89x, exceeding that of the average for market comparables (0.83x) and the median (1.08x).Further, the Company’s cash out price/revenues per share ratio approximates 4.86x, higher than that of the average market comparable (4.49x), and the median (2.12x).Financial data for each of the ten “Market Comparable” companies and their respective capitalization multiples, are provided in tabular form on pages 8 and 9 of the Valuation Presentation. 23 Cash Out Price to Tangible Book Value of Equity The last test of fairness used by Seidman & Co., Inc. was based on a comparison between the cash out price of $1.75 and the Company’s tangible book value of equity of $0.93 per common share (of which 53% is cash) which reflects a 88.79% premium, which further, in the opinion of Seidman & Co., Inc, indicates the transaction’s fairness to the minority shareholders of the Company. We have agreed to pay Seidman & Co., Inc. a fee of $35,000 (plus reimbursement of its out-of-pocket expenses) for the services provided by it under an engagement agreement. That payment became due upon its delivery of its fairness opinion to the Special Committee. No part of Seidman & Co., Inc.’s fee is contingent upon consummation of the reverse stock split or the conclusion reached by Seidman & Co., Inc. in its fairness opinion. Appraisal of Real Property Integra Realty Resources, Inc. (“Integra”) prepared an appraisal of the Dallas, Texas GSA Office Property (the “Property”) acquired as of March of 2011 (the “Integra Report”), which has been filed as an exhibit to the related Schedule 13E-3.Integra is the largest commercial real estate valuation and consulting firm in the United States, with 63 offices nationwide. In 2011, when the Company’s subsidiary, Kent International Holdings, Inc., effected a similar going private transaction, Integra prepared an appraisal of the Property in exchange for a fee of $3,500. The valuations in the Integra Report are based on a comprehensive analysis of the appraised land site, including its location, the size of the land area, the shape and dimensions, topography, drainage, flood hazard and environmental status, stability, infrastructure, zoning, land uses and easements.The physical characteristics of the site and availability of utilities result, according to the Integra Report, in functional utility suitable for a variety of uses, including those with prevailing land use patterns.There are no particular restrictions on development.Further, the Integra Report includes an improvements analysis, including quality of the building, functionality of utilities, and maintenance.The Integra Report concluded that the overall quality, condition and functional utility of the improvements are typical for their age and condition. Finally, real estate taxes for the Property are analyzed and concluded to be comparatively reasonable. 24 The Integra Report applies two valuation analyses to the Property, a sales comparison approach and an income capitalization approach, described below: Sales Comparison Approach Integra identified four comparable properties in Texas, which had sold recently before the evaluation. The sale prices of those properties were adjusted on factors such as for instance the financing terms of the purchase, the market conditions, age or condition of the properties.Based on this analysis, Integra calculated an indicated value per square foot of $114.42, translating for the Property (39,328 square feet) into a rounded value of $4,500,000. Income Capitalization Approach In this approach, Integra performed a direct capitalization analysis, in which a property’s annual income is divided by an appropriate capitalization rate to arrive at an indicated valuation, and a subsequent cash flow analysis, in which future net income streams are discounted to present value. In the direct capitalization analysis, Integra first projected, based on the Property’s existing lease as well as comparable rentals, the Property’s annual income and operating expenses, resulting in net operating income of $436,529 annually.Then, based on comparable sales, Integra determined a capitalization rate (annual net operating income divided by sales price of property) of 8% to be appropriate.Applying that rate, the Property had an indicated value of about $5,500,000.However, applying the discounted cash flow analysis, Integra determined a valuation of $4,400,000 based on the income capitalization approach. As a result, Integra concluded $4,400,000 to be the value of the Property. The above valuation analysis is reflected in the following table: SUMMARY OF VALUATION ANALYSIS Property Name GSA Office Address 4211 Cedar Springs Drive Dallas, Texas 75219 Property Type Office - Office Owner of Record 4211 Cedar Springs Partners Tax ID 001616000901A0000 Land Area 0.84 acres; 36,589 SF Gross Building Area 39,329 SF Rentable Area 39,329 SF Percent Leased 100% Year Built 25 Zoning Designation Highest and Best Use As if Vacant As Improved Exposure Time; Marketing Period Date of the Report Planned Development, Office Overlay Office use Continued office use 12 months; 12 months November 16, 2012 VALUE CONCLUSIONS Appraisal Premise Interest Appraised Date of Value Value Conclusion Market Value As Is Leased Fee November 9, 2012 EXTRAORDINARY ASSUMPTIONS & HYPOTHETICAL CONDITIONS The value conclusions are subject to the following extraordinary assumptions and hypothetical conditions that may affect the assignment results. 1.An on-site inspection was conducted with limited access to some areas of the building.This analysis assumes the inspected portions of the building are representative of the non-inspected areas. Number of Tenants 1 Average Contract Rent/SF $ Average Market Rent/SF $ Major Tenant and Expiration United States, General 01/16/18 Services Administration Major Tenant SF and Contract Rent $ Sales Comparison Approach Number of Sales 4 Range of Sale Dates Dec-10 to Mar-12 Range of Unit Prices $
